DETAILED ACTION
Allowable Subject Matter
	Claims 1-20 are allowed.
	The following is an examiner’s statement of reasons for allowance: prior art of record does not teach or suggest the subject matter of independent claims 1 and 11. More specifically, the prior art of record does not teach or suggest receiving, from an electronic device, a search query from a user of a plurality of users; processing first data associated with the search query by: determining one or more keywords by capturing the one or more keywords associated with the search query during a time window; determining two or more items by: capturing the two or more items associated with the search query; and forming an item set comprising the two or more items associated with the search query; creating a feature set of second data associated with at least a portion of the plurality of users; determining a set of items of the item set as being associated with the search query based at least in part on an item vector representation and a keyword vector representation; determining a respective purchase probability associated with each item of the set of items of the item set based at least in part on a respective score for the each item; and ranking the set of items based at least in part on the respective purchase probability; and facilitating displaying, on a display screen of the electronic device, of the set of items, as ranked., in combination with all other recited elements.
The following are relevant prior art references made of record, but do not anticipate or obviate the claimed subject matter, including the above-mentioned claim limitations:


Analytical E-Commerce Processing System And Methods
20080162268; see paragraphs 85, 96

Chan et al.
CLUSTER-BASED CATEGORIZATION AND PRESENTATION OF ITEM RECOMMENDATIONS
20080243638; see paragraphs 35, 142

TOMOHARU et al.
RECOMMENDATION DEVICE, RECOMMENDATION METHOD, RECOMMENDATION PROGRAM AND RECORDING MEDIUM WITH SAME PROGRAM RECORDED

JP-2008299370-A


Suchacka et al. Using association rules to assess purchase probability in online stores. 2016.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED HASAN whose telephone number is (571)270-5008.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYED H HASAN/Primary Examiner, Art Unit 2154